Death Opinion














IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,540


RAMIRO F. GONZALES, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CAUSE No. 04-02-9091-CR
IN THE 38TH JUDICIAL DISTRICT COURT
MEDINA COUNTY


 Johnson,  J., filed a concurring opinion.


C O N C U R R I N G   O P I N I O N



	I concur in the judgment of the Court because I believe that the Court's disposition of this
case is correct.  However, I also agree with the arguments set out by Judge Cochran in her concurring
opinion and by Judge Womack in his dissenting opinion.

Filed: June 17, 2009
Do not publish